Citation Nr: 1243917	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  07-01 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of surgery to the left great toe, currently rated as 20 percent disabling prior to December 3, 2010 and as 30 percent disabling thereafter. 

2.  Entitlement to service connection for a respiratory disability, to include asthma and reactive airway disease. 

3.  Entitlement to service connection for a skin disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from November 1988 to October 1993 with service in Southwest Asia from December 1990 to May 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2004, July 2007, and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia, and Louisville, Kentucky.  Jurisdiction over the claims file is currently held by the RO in Louisville.  

In May 2010 and April 2011, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.
 

FINDINGS OF FACT

1.  Throughout the claims period, the Veteran's residuals of surgery to the left toe have most nearly approximated a severe foot injury.  

2.  A chronic respiratory disability, diagnosed as asthma and reactive airway disease, was first manifested years after active duty service, is not etiologically related to a disease or injury during active duty service, and is not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.

3.  The Veteran's chronic skin disability, diagnosed as dermatofibrosarcoma protuberans, is a congenital disease that did not clearly and unmistakably exist prior to active duty service. 

4.  Dermatofibrosarcoma protuberans was not incurred during service or until many years after discharge and is not otherwise etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  Throughout the claims period, the criteria for a 30 percent rating, but no higher, for residuals of a left great toe disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2012). 

2.  A chronic respiratory disability, diagnosed as asthma and reactive airway disease, was not incurred or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.317. 

3.  Dermatofibrosarcoma protuberans was not incurred or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for neurapraxia of the left great toe status post bunionectomy and osteotomy was granted in a February 1994 rating decision.  An initial noncompensable evaluation was assigned effective October 21, 1993.  The service-connected disability was recharacterized as residuals of left great toe surgery in August 1994, and the November 2004 rating decision on appeal continued a 10 percent evaluation for the disability.  An increased 20 percent evaluation was assigned in a January 2007 rating decision effective June 3, 2004, the date the claim for increased compensation was received.  A 30 percent evaluation was then assigned in a July 2012 rating decision effective December 3, 2010.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the period prior to December 3, 2010, the Veteran's left great toe disability is currently rated as 20 percent disabling under Diagnostic Code 5284.  A 30 percent evaluation is assigned under the same diagnostic code for the period beginning December 3, 2010.  Diagnostic Code 5284, pertaining to other foot injuries, provides for a 20 percent evaluation for moderately-severe foot injuries and a maximum 30 percent evaluation for severe foot injuries.  38 U.S.C.A. § 4.71a, Diagnostic Code 5284 (2012).   

After review of the evidence, the Board finds that an increased rating of 30 percent is warranted under Diagnostic Code 5284 throughout the claims period.  The Veteran complained of chronic pain, stiffness, and limited weight-bearing of the left great toe upon VA examination in September 2004 and private examination in June 2008.  Both examiners found that the Veteran experienced limitation of motion of the left great toe with an additional finding from the September 2004 VA examiner that the toe was fused against passive movement.   There was no physical deformity of the toe (such as high arch, pes cavus, or hammertoe), but motion of the left great toe was additionally limited following repetitive use.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

With consideration of functional factors, the Board finds that a maximum 30 percent evaluation is warranted throughout the claims period.  Although the Veteran manifested limitation of motion that was characterized as moderate by the June 2008 private examiner, the September 2004 VA examiner noted that passive movement of the left great toe was not possible due to fusion of the joint.  The VA examiner also found that the Veteran had additional loss of motion following repetitive motion testing.  The most recent VA examination, conducted in December 2010, demonstrated swelling of the foot in the area around the left great toe and ankylosis of the toe.  The VA examiner found that the Veteran's disability had significant effects on his occupation as a custodian.  The Board also finds that the Veteran's statements indicate significant impairment to physical activity due to the service-connected left great toe disability throughout the claims period.  His reports regarding the symptoms manifested by the disability are credible and the Board finds that the Veteran's disability has most nearly approximated a severe foot injury throughout the entire claims period.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  The other relevant diagnostic codes that provide for a rating above 30 percent are not applicable in this case as there is no evidence the Veteran manifests a flatfoot or claw foot deformity.  Thus, Diagnostic Codes 5276 and 5278 are not for application.  The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a rating in excess of 30 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's left toe disability is manifested by symptoms such as chronic pain, ankylosis, and impairment to physical activities such as walking.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the disability and referral for consideration of extraschedular rating is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits and has continued to work throughout the claims period.  Although the December 2010 VA examiner found that the Veteran's left toe disability had significant effects on the Veteran's employment as a custodian, there is no evidence of unemployability and the Veteran reported during the examination that he was able to take breaks during the workday to relieve pain associated with his toe condition.  He has also not stated that he is wholly unable to perform his duties due to the service-connected great toe disability.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected condition.


Service Connection Claims

The Veteran contends that service connection is warranted for a respiratory disability and skin disability as they were incurred due to active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as malignant tumors, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Respiratory Disability

The Veteran maintains that a chronic respiratory disability was incurred due to various environmental exposures during active duty service in Southwest Asia.  In a February 2007 statement to VA, the Veteran reported in-service exposure to various nerve agents as well as smoke from oil field fires.  

The record clearly establishes the presence of a current chronic respiratory disability.  The Veteran was diagnosed with reactive airway disease during a May 2008 visit to his primary care provider at the Fort Knox VA Community Based Outpatient Clinic (CBOC), and asthma was also diagnosed upon VA examination in August 2008.  The Veteran has continued to undergo treatment for these conditions at VA facilities and has complained of symptoms such as occasional shortness of breath and wheezing. 

The Board also finds that an in-service injury is demonstrated.  Service treatment records are negative for findings of complaints related to a chronic respiratory disability and the Veteran's lungs were normal during the July 1993 discharge examination.  The examining physician also noted that the Veteran had no history of asthma on the accompanying report of medical history.  Despite the lack of any medical evidence of chronic respiratory problems during service, the Veteran has reported exposure to various environmental pollutants during his service in Southwest Asia.  The Veteran is competent to report injuries that occurred during service, to include exposure to smoke and dust, and a July 1997 letter from the Secretary of Defense also indicates that the Veteran may have been exposed to low levels of various nerve agents while serving in Iraq.  The Board therefore finds that an in-service injury is established. 

Regarding the third element of service connection, a nexus between the Veteran's current respiratory disability and the in-service injury, the Board notes that service records do not indicate such a link.  The Veteran indicated that he wasn't sure if he experienced shortness of breath or a chronic cough on the July 1993 report of medical history, and no chronic respiratory conditions were noted on the July 1993 separation examination.  The examining physician also specially found that the Veteran did not have a history of asthma.  Although the Veteran complained of tightness and pain in his chest on several occasions during service, chest X-rays conducted throughout service were normal and the chest pain was attributed to possible peptic disease in September 1989.  The only complaints of cough during service were similarly attributed to acute respiratory infections or influenza.    

There is also no medical evidence of respiratory complaints until December 2003, a decade after separation from active duty, when the Veteran was seen at a private hospital with complaints of lung pain, fever, and chills.  A chronic disability was not diagnosed until April 2006, when possible asthma was diagnosed by the Veteran's VA physician.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's asthma or reactive airway disease was present in service or in the years immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has reported a continuity of symptoms since service.  Upon VA examination in April 2007, he reported experiencing constant coughing and wheezing due to exposure to environmental pollutants during service in Southwest Asia.  He also stated that he was diagnosed with asthma during service and was prescribed an inhaler that he has used since that time.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history of continuous symptoms during and since service is not credible.  Although the Veteran reported receiving a diagnosis and treatment for asthma during service, as discussed above, service treatment records are entirely negative for findings of a chronic respiratory disability.  The physician that performed the July 1993 separation examination also specifically found that the Veteran had no history of asthma.  This finding from a medical professional is at odds with the Veteran's recent statements.  Furthermore, the objective medical evidence of record is devoid of any complaints related to the Veteran's respiratory system until more than 10 years after his discharge from service.  The Veteran also never related a history of breathing problems during or since service while receiving medical treatment until after his claim for compensation was received in January 2007.  The Board finds that the Veteran's statements and history made for compensation purposes more than a decade after his separation from active duty are not credible in light of the complete absence of complaints or treatment for years after service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

There is also no competent medical evidence in support of the claim.  None of the Veteran's treating physicians have linked his current asthma or reactive airway disease to service, and the only medical opinion of record, that of the August 2010 VA examiner weighs against the claim.  After examining the Veteran and reviewing the complete claims file, the August 2010 VA examiner concluded that the Veteran's respiratory disabilities were less likely as not related to any respiratory complaints during service.  The examiner observed that service treatment records did not contain evidence that suggested a chronic condition was present during service.  Additionally, a period of many years elapsed between the Veteran's discharge and the diagnoses of a chronic disability.  The Board finds that this opinion was rendered following an accurate review of the facts of the case, including the Veteran's statements regarding symptoms during service, and was well-supported by a fully reasoned rationale that made specific reference to evidence in the claims file.  It is therefore afforded significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has considered the contentions of the Veteran connecting his respiratory problems to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent report observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

Finally, to the extent the Veteran contends that service connection is warranted for a respiratory disability under 38 C.F.R. § 3.317 for certain disabilities due to undiagnosed illnesses for veterans who served in the Persian Gulf, the record clearly shows that the Veteran has been diagnosed with asthma and reactive airway disease.  As the Veteran's respiratory symptoms have been attributed to known clinical diagnoses, service connection is not warranted for the claimed disability as due to an undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(ii).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was more than 10 years after his separation from service.  In addition, there is no medical evidence that the Veteran's asthma and reactive airway disease is related to active duty or an undiagnosed illness.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and his active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).





Skin Disability

The Veteran contends that service connection is warranted for a skin disability as it was incurred due to various environmental exposures and vaccinations during service in Southwest Asia.  The Board finds that the record establishes the first element of service connection-a current disability.  In October 2009, a large plaque on the Veteran's low back was biopsied.  The November 2009 biopsy report indicated protuberans dermatofibrosarcoma and surgery to repair the resection was performed in December 2009.  Upon VA examination in August 2010, the Veteran was again diagnosed with dermatofibrosarcoma protuberans though the condition was characterized as intermittent with remissions.  The VA examiner also determined that the condition was a genetically predetermined sarcoma.  Thus, the record establishes a current disability diagnosed as genetic dermatofibrosarcoma protuberans.  

The Board must next determine whether there is evidence of in-service incurrence or aggravation of the claimed disability.  The Veteran contends that his skin disability is the result of exposure to various environmental toxins during active duty service and/or vaccinations that he received from the military.  In the January 2010 notice of disagreement, he reported that he was seen with skin complaints during service, but his cancer was misdiagnosed as moles.  The Veteran's service records are negative for dermatological treatment or findings and the July 1993 discharge examination indicates that the Veteran's skin was normal.  The Veteran also denied a history of skin disease on the report of medical history that accompanied the discharge examination.  

Although service records are negative for evidence of a skin disability, the August 2010 VA examiner's conclusion that the Veteran's dermatofibrosarcoma protuberans is due to a genetic abnormality is evidence that the condition may have pre-existed service.  The Board must therefore consider whether the presumption of soundness is applicable in this case.  For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (emphasis added).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

Thus, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110  and 1111.  See 38 C.F.R. § 3.303(c) ; see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86  (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"). 
Service connection is only possible for a congenital defect is there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  

The Board must therefore determine whether the Veteran's genetic dermatofibrosarcoma protuberans is a congenital defect or disease.  If the Board finds that it is a defect, the presumption of soundness does not apply and service connection is only warranted for the disorder if there was a superimposed disease or injury during service.  If it is determined that the Veteran has a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

After review of the evidence of record, the Board finds that the Veteran's dermatofibrosarcoma protuberans is a congenital disease and therefore subject to the presumption of soundness.  VA's Office of General Counsel distinguished between congenital or developmental defects and diseases by drawing on medical authorities and case law from other federal jurisdictions.  It concluded that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.  In this case, while the Veteran's skin disorder is hereditary, it resulted in a neoplasm and sarcoma that has shown itself capable of improving or deteriorating.  Thus, the Board will proceed with a discussion of the presumption of soundness.  

The Board finds that the record does not contain sufficient evidence to rebut the presumption of soundness. The Veteran's November 1988 enlistment examination did not indicate any skin abnormalities and there is no other medical documentation that the Veteran' skin condition manifested prior to service.  The Veteran has maintained that he was seen for skin complaints during service and was diagnosed with moles, but he has never contended that he manifested any skin abnormalities prior to his entry into active duty.  Furthermore, while the August 2010 VA examiner characterized the Veteran's dermatofibrosarcoma protuberans as genetic, the examiner also noted that the condition does not typically develop until individuals are in their 30s.  Thus, the Board cannot conclude that the evidence clearly and unmistakably demonstrates that the Veteran's skin disability pre-existed his entry into active duty service.  The presumption of soundness is not rebutted and the Board will consider the Veteran's claim as one for direct service connection, rather than one based on aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

As discussed above, the evidence establishes the existence of a current disability.  Additionally, while service records are negative for indications of a skin condition, the Veteran has reported that he was examined and diagnosed with moles during service.  In addition, the Veteran served in Southwest Asia and his exposure to various environmental toxins is consistent with the character of his service.  The Veteran is competent to report injuries and treatment during service and the Board finds that the record establishes the presence of an in-service injury.  

Although the evidence demonstrates the first two elements of service connection, the Board finds that service treatment records do not support a link between the Veteran's current skin disorder and service.  As discussed above, service records do not document any dermatological findings and the Veteran's skin was normal upon examination for discharge in July 1993.  The Veteran also denied a history of skin disease on the July 1993 report of medical history.  In addition, there is no evidence of a malignant tumor within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest post-service evidence of complaints related to the skin dates from October 2009, more than 15 years after the Veteran's separation from service.  The Veteran underwent an earlier biopsy of a cyst of the left shoulder in November 2004, but a non-malignant dermatofibroma was diagnosed.  In any event, this skin abnormality also occurred more than a decade after the Veteran's discharge.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's dermatofibrosarcoma protuberans was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Several of the Veteran's statements submitted in support of his claim appear to allege a continuity of symptoms since active duty service.  For example, in December 2009, the Veteran stated that he noticed changes in his skin since serving in the Gulf that persisted until he was diagnosed with skin cancer in 2009.  Similarly, in January 2010, he reported that he was seen for moles during service and continued to receive treatment from a dermatologist after his separation from service in 1993 until his treatment for cancer in 2009.  The Board interprets these statements as reporting a continuity of skin abnormalities since active duty service.  Lay statements, such as those made by the Veteran reporting a continuity of symptomatology, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history of continuous skin problems since service is not credible.  As noted above, service records are entirely negative for findings of skin abnormalities despite the Veteran's statements that he was seen for moles during service.  The Veteran also denied experiencing any skin diseases on the July 1993 discharge examination and report of medical history.  The Veteran's statements provided in the context of post-service treatment are also inconsistent with the more recent history he has provided in support of his claim for VA benefits.  He never reported a history of continuous skin problems since active duty service to any of his post-service health care providers, and during a December 2009 dermatological examination, he merely stated that his dermatofibrosarcoma protuberans had been present for over five years.  The only time the Veteran has linked his current skin condition to service is in statements issued in connection with his claim for compensation received many years after his separation from active duty.  The Board finds that the Veteran's statements and history made for compensation purposes years after service are not credible in light of the complete absence of complaints or treatment for years after service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).  
  
There is also no competent evidence of a nexus between the Veteran's current skin disability and active duty service.  The only medical opinion of record, that of the August 2010 VA examiner, weighs against the claim for service connection.  After reviewing the claims file and physically examining the Veteran, the August 2010 VA examiner found that the Veteran's dermatofibrosarcoma protuberans was due to a genetic abnormality and had no relationship to his period of active duty service, to include any exposure event in Southwest Asia.  The opinion of the August 2010 VA examiner was based on an accurate review of the Veteran's medical history and included a thorough and well-reasoned rationale.  It is therefore entitled to significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

The Board has also considered the Veteran's statements linking his skin disability to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of a tumor in his low back, but as discussed above finds that the Veteran's history of continuous symptoms since service is not credible.  The Board also finds that his opinion as to the cause of his disability simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty service.  In addition, there is no competent evidence that the Veteran's dermatofibrosarcoma protuberans is related to his active service.  Instead, the competent evidence demonstrates that the condition is a genetic abnormality with no relationship to active duty service, to include various exposures in Southwest Asia.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in August 2004, January 2007, and November 2009 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim for entitlement to an increased rating for residuals of left toe surgery (specifically notice of the Dingess elements), this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was most recently readjudicated in a July 2012 SSOC and rating decision.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Veteran was also provided proper VA examinations in response to his claims.  

The Board also finds that VA has complied with the May 2010 and April 2011 remand orders of the Board.  In response to the Board's remands, VA contacted the Veteran by letter in May 2010 and requested that he identify all physicians who had treated his claimed respiratory condition.  The Veteran responded with a May 2010 medical release form that only indicated treatment at a VA facility.  Records of this treatment are included in the claims file.  The Veteran was also provided VA examinations of his respiratory and toe disabilities in December 2010.  The case was then readjudicated in a July 2012 SSOC and the Veteran's representative was provided the opportunity to review the claims file and submit additional argument on the Veteran's behalf.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a 30 percent rating, but not higher, for residuals of surgery to the left great toe throughout the claims period is granted. 

Entitlement to service connection for a respiratory disability, to include asthma and reactive airway disease, is denied. 
Entitlement to service connection for a skin disability, to include dermatofibrosarcoma protuberans, is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


